Title: From James Madison to Richard Rush, 23 April 1817
From: Madison, James
To: Rush, Richard


Dear SirMontpellier Apl. 23. 1817
I duly recd. the English papers you were so good as to send me; and which I now return. Altho’ less interesting than they usually are even when the Parliament is not in session, they contain some things which were worth looking at; and I thank you for the opportunity of doing it.
We reached our home without accident, and in the computed time. I found the agricul[t]ural prospects in this quarter very favorable. The want of rain has since impaired them; but we have just had a shower, and appearances promise more.
We are much obliged by the kind expressions from Mrs. Rush & yourself, and pray you both to be assurd of our sincere respects & cordial regards. Affectionately yours
James Madison
